Citation Nr: 1236348	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  98-07 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for lumbosacral degenerative disc disease. 

2. Entitlement to service connection for cervical spine degenerative disc disease, to include as secondary to lumbosacral spine degenerative disc disease. 

3. Entitlement to service connection for a left ankle disability, to include as secondary to lumbosacral spine degenerative disc disease. 


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1962 to May 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In April 2005, the Board denied the claims.   In October 2006, the Veterans Claims Court vacated the Board's April 2005 decision and remanded for further development.  In August 2007 and December 2009, the Board remanded the claims for further development.  In November 2011, the Board requested an advisory medical expert opinion. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at a May 2003 hearing held before a Veterans Law Judge (VLJ) at the RO; the transcript is of record.  That VLJ has participated in all Board decisions regarding the claims for service connection, as is required by law.  38 C.F.R. § 20.707 (2011).  

In August 2012, the Veteran was informed that the VLJ who presided at his hearing had been designated to serve as Acting Chairman of the Board and was no longer available to consider the appeal.  In the same correspondence, he was notified that he had the option to request another hearing before the VLJ who would ultimately decide his appeal.  In September 2012, he requested a Board video conference hearing.  As such, a new hearing will be scheduled. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference Board hearing.  Notify him by letter of the date, time, and place of the hearing.  A copy of the notice letter should be included in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

